 
 
 
 
 
 
 
                            UNITED STATES DISTRICT COURT
 
                           CENTRAL DISTRICT OF CALIFORNIA
 

     ROLANDO SANCHEZ,                  )   Case No. CV 14-3358-SVW (JPR)
                                     )
                         Petitioner,   )
                                     )   ORDER ACCEPTING FINDINGS AND
                    v.                 )   RECOMMENDATIONS OF U.S.
                                     )   MAGISTRATE JUDGE
     PATRICK COVELLO, Warden,          )
                                     )
                         Respondent.   )
                                     )
        The Court has reviewed the Petition, records on file, and
 Report and Recommendation of U.S. Magistrate Judge.           See 28
 U.S.C. § 636(b)(1). No objections have been filed.            The Court
 accepts the findings and recommendations of the Magistrate Judge.
      IT THEREFORE IS ORDERED that the Petition is denied and
 Judgment be entered dismissing
                                g this
                                  t s action
                                       act o with
                                               t prejudice.
                                                  p

     DATED:   September 27, 2019
                                         STEPHEN V. WILSON
                                           U.S. DISTRICT JUDGE





